Case 2:20-cv-00966-NR Document 44 Filed 07/13/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT, INC.;
GLENN THOMPSON; MIKE KELLY;

JOHN JOYCE; GUY RESCHENTHALER;
REPUBLICAN NATIONAL COMMITTEE;
MELANIE STRINGHILL PATTERSON; and
CLAYTON DAVID SHOW,

Plaintiffs,
Vv. Civil Action No. 2:20-CV-966

KATHY BOOCKVAR, in her capacity as
Secretary of the Commonwealth of
Pennsylvania, ADAMS COUNTY BOARD
OF ELECTIONS; ALLEGHENY COUNTY
BOARD OF ELECTIONS; ARMSTRONG
COUNTY BOARD OF ELECTIONS;
BEAVER COUNTY BOARD OF
ELECTIONS; BEDFORD COUNTY BOARD
OF ELECTIONS; BERKS COUNTY BOARD
OF ELECTIONS; BLAIR COUNTY BOARD
OF ELECTIONS; BRADFORD COUNTY
BOARD OF ELECTIONS; BUCKS COUNTY
BOARD OF ELECTIONS; BUTLER
COUNTY BOARD OF ELECTIONS;
CAMBRIA COUNTY BOARD OF
ELECTIONS; CAMERON COUNTY
BOARD OF ELECTIONS; CARBON
COUNTY BOARD OF ELECTIONS;
CENTRE COUNTY BOARD OF
ELECTIONS; CHESTER COUNTY BOARD
OF ELECTIONS; CLARION COUNTY
BOARD OF ELECTIONS; CLEARFIELD
COUNTY BOARD OF ELECTIONS;
CLINTON COUNTY BOARD OF
ELECTIONS; COLUMBIA COUNTY
BOARD OF ELECTIONS; CRAWFORD
COUNTY BOARD OF ELECTIONS;
CUMBERLAND COUNTY BOARD OF
ELECTIONS; DAUPHIN COUNTY BOARD
OF ELECTIONS; DELAWARE COUNTY
BOARD OF ELECTIONS; ELK COUNTY
BOARD OF ELECTIONS; ERIE COUNTY
Case 2:20-cv-00966-NR Document 44 Filed 07/13/20 Page 2 of 4

BOARD OF ELECTIONS; FAYETTE
COUNTY BOARD OF ELECTIONS;
FOREST COUNTY BOARD OF
ELECTIONS; FRANKLIN COUNTY
BOARD OF ELECTIONS; FULTON
COUNTY BOARD OF ELECTIONS;
GREENE COUNTY BOARD OF
ELECTIONS; HUNTINGDON COUNTY
BOARD OF ELECTIONS; INDIANA
COUNTY BOARD OF ELECTIONS;
JEFFERSON COUNTY BOARD OF
ELECTIONS; JUNIATA COUNTY BOARD
OF ELECTIONS; LACKAWANNA
COUNTY BOARD OF ELECTIONS;
LANCASTER COUNTY BOARD OF
ELECTIONS; LAWRENCE COUNTY
BOARD OF ELECTIONS; LEBANON
COUNTY BOARD OF ELECTIONS;
LEHIGH COUNTY BOARD OF
ELECTIONS; LUZERNE COUNTY BOARD
OF ELECTIONS; LYCOMING COUNTY
BOARD OF ELECTIONS; MCKEAN
COUNTY BOARD OF ELECTIONS;
MERCER COUNTY BOARD OF
ELECTIONS; MIFFLIN COUNTY BOARD
OF ELECTIONS; MONROE COUNTY
BOARD OF ELECTIONS; MONTGOMERY
COUNTY BOARD OF ELECTIONS;
MONTOUR COUNTY BOARD OF
ELECTIONS; NORTHAMPTON COUNTY
BOARD OF ELECTIONS;
NORTHUMBERLAND COUNTY BOARD
OF ELECTIONS; PERRY COUNTY BOARD
OF ELECTIONS; PHILADELPHIA
COUNTY BOARD OF ELECTIONS; PIKE
COUNTY BOARD OF ELECTIONS;
POTTER COUNTY BOARD OF
ELECTIONS; SCHUYLKILL COUNTY
BOARD OF ELECTIONS; SNYDER
COUNTY BOARD OF ELECTIONS;
SOMERSET COUNTY BOARD OF
ELECTIONS; SULLIVAN COUNTY
BOARD OF ELECTIONS; SUSQUEHANNA
COUNTY BOARD OF ELECTIONS; TIOGA
COUNTY BOARD OF ELECTIONS; UNION
COUNTY BOARD OF ELECTIONS;
VENANGO COUNTY BOARD OF
ELECTIONS; WARREN COUNTY BOARD
OF ELECTIONS; WASHINGTON COUNTY
Case 2:20-cv-00966-NR Document 44 Filed 07/13/20 Page 3 of 4

BOARD OF ELECTIONS; WAYNE
COUNTY BOARD OF ELECTIONS;
WESTMORELAND COUNTY BOARD OF
ELECTIONS; WYOMING COUNTY
BOARD OF ELECTIONS; and YORK
COUNTY BOARD OF ELECTIONS,

Defendants.

NOTICE OF APPEARANCE
Please enter the Appearance of Ryan M. Joyce, Esquire and the law firm of Swartz
Campbell, LLC on behalf of Defendant, Washington County Board of Elections, in the above-
captioned matter.
A JURY TRIAL IS DEMANDED.
Respectfully submitted,

SWARTZ CAMPBELL LLC

By:  /s/Ryan M. Joyce

Ryan M. Joyce, Esquire
PA ID No. 309053

436 7" Ave., Floors 7 & 8
Koppers Building

Pittsburgh, PA 15219

(412) 232-9800
rjoyce@swartzcampbell.com
Attorneys for Defendant,
Washington County Board of
Elections

 
Case 2:20-cv-00966-NR Document 44 Filed 07/13/20 Page 4 of 4

CERTIFICATE OF SERVICE

I, Ryan M. Joyce, Esquire, hereby certify that true and correct copies of the foregoing

Notice of Appearance has been served this 13th day of July, 2020, by ECF Filing, to:

All Counsel of Record

Respectfully submitted,
SWARTZ CAMPBELL LLC

By: /s/Ryan M. Joyce
Ryan M. Joyce, Esquire
